Citation Nr: 1515615	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-00 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for status post colon resection with irritable bowel syndrome and diverticulitis.

2.  Whether the reduction of a 40 percent rating for status post colon resection with irritable bowel syndrome and diverticulitis to 20 percent disabling, effective May 29, 2012, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1970 and from June 1975 to June 1978 and from March 1991 to November 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that the Veteran disagreed with both the reduction of his rating for status post colon resection with irritable bowel syndrome and diverticulitis from 40 percent to 20 percent and reported that his symptoms had increased.  See September 2012 notice of disagreement and January 2012 VA Form 9.  Given that he has challenged both issues, the Board has re-characterized the issues on appeal as noted on the Title page of this decision.

The Veteran's claim for an increased rating for status post colon resection with irritable bowel syndrome and diverticulitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The 40 percent rating for status post colon resection with irritable bowel syndrome and diverticulitis was reduced without observation of regulatory requirements.


CONCLUSION OF LAW

The reduction of a 40 percent rating for status post colon resection with irritable bowel syndrome and diverticulitis to 20 percent disabling effective May 29, 2012, is void ab initio.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.105, 3.344(c) (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

Given the fully favorable decision contained herein, the Board finds that discussion of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), notice and assistance provided to the Veteran is unnecessary, since any deficiency constitutes harmless error. 

The Veteran was awarded service connection for status post colon resection with irritable bowel syndrome and diverticulitis and assigned a 30 percent evaluation effective December 1, 2002.  In a November 2009 rating decision, his rating was increased to 40 percent, effective November 19, 2007.  A temporary 100 percent rating was assigned, effective September 16, 2008, due to a period of convalescence following surgery, and the 40 percent evaluation was restored, effective November 1, 2008.

A September 2012 rating decision reduced the rating for status post colon resection with irritable bowel syndrome and diverticulitis to 20 percent, effective May 29, 2012, based on the results of a VA examination in May 2012.

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when considered warranted by the evidence, but only after following certain procedural guidelines.  See also 38 C.F.R. § 4.1 (a disability may require re-ratings over time in accordance with changes in law, medical knowledge, and the veteran's condition). 

Specifically, where a reduction in the evaluation of a service-connected disability or employability status is considered warranted, and the reduction would result in the reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons; the beneficiary must be notified at his or her last address of record of the action contemplated and furnished detailed reasons therefore and must be given 60 days for the presentation of new evidence to show that compensation should be continued at the present level.  38 C.F.R. § 3.105(e).

However, 38 C.F.R. § 3.105(e) does not apply if the rating reduction does not reduce the veteran's net compensation.  See VAOPGCPREC 71-91 (Nov. 7, 1991) (where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, section 3.105(e) does not apply); Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a Veteran with sixty day's notice before making a disability ratings decision effective if the decision did not reduce the overall compensation paid to the Veteran). 

Where a rating has been in effect for five years or more, as in this case, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344 (a.).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995).

In Kitchens, 7 Vet. App. at 324, the Court stated "[i]n order for the VA to reduce certain service-connected disability ratings, the requirements of 38 C.F.R. 
§ 3.344(a) and (b)  must be satisfied."  This regulation requires that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown, 5 Vet. App. at 417-18.  

Failure to consider and apply the applicable provisions of 38 C.F.R. § 3.344 , renders a rating decision void ab initio because the error is not in accordance with the law.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Contrary to the RO's conclusion in the September 2012 rating decision, the provisions of 38 C.F.R. § 3.105(e) are for application in this case, since the reduction in the rating assigned the Veteran's status post colon resection with irritable bowel syndrome and diverticulitis resulted in a reduction of compensation payments being made.  Immediately prior to the reduction he was receiving a combined 70 percent rating for all of his service-connected disorders.  After the reduction, he received a 60 percent combined rating.

Furthermore, the Board notes that while the 40 percent rating for status post colon resection with irritable bowel syndrome and diverticulitis was not in effect for more than five years, compliance with the provisions of 38 C.F.R. § 3.344, requiring not only improvement in a disability, but also that the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work is still required.  See 38 C.F.R. § 3.344; Brown (Kevin) v. Brown, 5 Vet. App.413, 421 (1993) ("Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."). 

The September 2012 decision that reduced the disability rating for the Veteran's status post colon resection with irritable bowel syndrome and diverticulitis to 20 percent did not cite to 38 C.F.R. § 3.344, nor did it discuss its application to the current appeal.  There is no mention of whether the improvement was sustained under the ordinary conditions of life. 

The RO reduced the Veteran's disability rating based on the result of the single C&P examination in May 2012.  While irritable bowel syndrome and diverticulitis are not listed among the examples of a condition subject to episodic improvement in 38 C.F.R. § 3.344; that listing is not exclusive, and irritable bowel syndrome and diverticulitis would seem to be the type of disabilities that are subject to episodic improvement.  VA regulations caution against reducing such a rating based upon one examination, "except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated."  
38 C.F.R. § 3.344(a).

In this regard, the Board finds that the medical evidence of record at the time of the rating reduction was inadequate to meet the 38 C.F.R. § 3.344(a) criteria.  The Board has reached this conclusion because nothing found in the May 2012 VA examination, or in any of the other medical evidence found in the claims file at the time of the reduction, indicates that it was "reasonably certain that the improvement will be maintained under the ordinary conditions of life."  38 C.F.R. § 3.344(a).  In this regard, the Veteran reported during the examination that he had missing a lot of time at work due to his heart and bowel conditions.  Moreover, there is no medical opinion addressing this question.

The RO violated the due process protection of 38 C.F.R. § 3.105(e), and failed to consider and apply the provisions of 38 C.F.R. § 3.344.  Therefore, the reduction is void ab initio, and restoration of the 40 percent rating for status post colon resection with irritable bowel syndrome and diverticulitis is warranted as of November 1, 2008.   See Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992) (rating reduction that failed to consider 38 C.F.R. §§ 3.343(a) and 3.344(a) was void ab initio); See also Kitchens, 7 Vet. App. 325; Brown, 5 Vet. App. at 419.  

While it might be argued that the Veteran's condition had in fact improved materially, and that the reduction was therefore factually accurate in terms of the degree of disability he experienced, an "after-the-fact justification cannot resurrect a flawed rating, one which was arrived at in derogation of the regulations."  Dofflemyer, at 282.


ORDER

The reduction in the rating for status post colon resection with irritable bowel syndrome and diverticulitis from 40 to 20 percent, effective May 29, 2012, was not proper and the 40 percent rating is restored.
REMAND

As to the Veteran's claim of entitlement to an increased rating for his status post colon resection with irritable bowel syndrome and diverticulitis, the law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 
38 C.F.R. § 3.159 (2014).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

In his September 2012 notice of disagreement and his January 2013 VA Form 9, the Veteran, reported that his status post colon resection with irritable bowel syndrome and diverticulitis had worsened since he was last examined in August 2009.  Specifically, he claims to have severe pain that requires him to continue taking Vicodin, and which prevents him from working more than 20 hours per week.  See January 2013 VA Form 9.  

VA's General Counsel  has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the evidence of increased symptomatology, a new VA examination is warranted to determine the current severity of the Veteran's status post colon resection with irritable bowel syndrome and diverticulitis.

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2014).


The Board also notes that although the record reflects that the Veteran has received treatment through the VA Medical Centers in Ann Arbor, Michigan, Battle Creek, Michigan, and Grand Rapids, Michigan; there are no VA treatment records dated after October 2012 associated with the claims file or the Virtual VA e-folder.  As it appears that there may be available VA medical records that are not presently associated with the claims folder, a remand is required.  See 38 C.F.R. 
§ 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  VA treatment records dated since October 2012, including records from the VA Medical Center in Ann Arbor, Michigan, Battle Creek, Michigan, and Grand Rapids, Michigan, should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, afford the Veteran a VA examination to determine the current severity of his service connected status post colon resection with irritable bowel syndrome and diverticulitis.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.  The examiner should obtain a full history of the Veteran's relevant symptomatology and assess the current severity of his gastrointestinal disorder.  All tests, studies, or evaluations deemed necessary should be performed, and the results should be reported in detail.  

The rationale for all opinions expressed should also be provided.

4.  When the development requested has been completed, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


